Title: From George Washington to Charles Carroll (of Carrollton), 25 August 1793
From: Washington, George
To: Carroll, Charles (of Carrollton)



Dear Sir,
Philadelphia August 25th 1793

Your letter of the 13th instant, recommending Captn Kilty as a fit person to succeed the late Colo. Ballard in the office of Surveyor of the Port of Baltimore, came duly to hand.
The numerous and respectable applications which have been brought forward for that place is a pleasing evidence of the favourable light in which the offices under our general Government are viewed. And the weighty consideration of the advantages which might arise to the public, as well as to those having immediate business with the office, from appointing a person thereto whose situation has naturally led him to acquire a know[l]edge of the duties of it and of the laws by which it is regulated, has alone enabled me to decide among the respectable applicants. Under this impression, I have appointed Mr Daniel Delozier, who has acted as Deputy to the Collector—and from the ill health of Genl Williams, appears to have done a great pa[r]t of the business of that department, from the time of its organization. But the Character of Captn Kilty and the respectable recommendations with which he is supported would make it a pleasing circumstance to have him employed under the General Government—And as Mr Davidson, the present Collector of Annapolis, has given notice of his intention to resign that office, as soon as another person shall be found to supply his place, if Captain Kilty should it for his interest to accept it I will appoint him thereto with pleasure. With very great regard I am, Dear Sir Your most Obed. Sert.
